Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 File No. 812- x In the matter of: : : Market Vectors ETF Trust; : : Van Eck Associates Corporation; and : : Van Eck Securities Corporation : : x Application for an Order under Section 6(c) of the Investment Company Act of 1940, as amended (the Act) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d), 22(e) and 24(d) of the Act and Rule 22c-1 under the Act and under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and (a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. All communications and orders to: Joseph McBrien, Esq. Van Eck Associates Corporation 335 Madison Avenue New York, New York 10017 With a copy to: Stuart M. Strauss, Esq. Clifford Chance US LLP 31 West 52nd Street New York, New York 10019 Page 1 of 123 sequentially numbered pages (including exhibits) As filed with the Securities and Exchange Commission on January 23, 2009 TABLE OF CONTENTS Page I. Introduction 5 A. Summary of Application 5 B. Comparability of Relief Sought to Prior Relief Granted by the Securities and Exchange Commission 7 II. Background 9 A. General 9 B. The Proprietary Indexes 13 C. Potential Conflicts 15 1. Trust and its Funds 15 2. Potential Conflicts of Interest 15 D. The Funds 17 1. General 17 E. Adviser 18 F. Index Provider and Index Calculation Agent 18 1. General 18 2. Rules-Based Process 19 3. Transparency of Indexes 25 4. Public Availability of Information Relating to the Index Constituents of Each Index 28 5. Use of Indexes by Funds 29 G. The Distributor 29 H. Administrator, Custodian, Fund Accountant, Transfer Agent, Dividend Disbursing Agent and Securities Lending Agent 30 I. Applicability to Existing and Future Funds 30 J. Capital Structure and Voting Rights: Book-Entry 30 K. Investment Objectives and Policies 31 1. General 31 2. Representative Sampling 32 3. Additional Objectives 33 4. Portfolio Investments 33 L. Management of the Funds 40 M. Exchange Listing 40 N. Sales of Fund Shares 41 1. General 41 2. Transaction Fees 42 - 2 - TABLE OF CONTENTS (continued) Page 3. Purchase of Creation Units: General 43 4. Payment Requirements for Creation Units 44 5. Placement and Acceptance of Creation Unit Purchase Orders 47 6. Purchases Through the NSCC Clearing Process 47 7. Purchases Outside the NSCC Clearing Process 47 8. Rejection of Creation Unit Purchase Orders 49 O. Pricing 50 P. Redemption 51 Q. Qualification as a Regulated Investment Company 55 R. Dividends, Distributions and Taxes 55 S. Dividend Reinvestment Service 56 T. Shareholder Transaction and Distribution Expenses 57 U. Shareholder Reports 57 V. Availability of Information Regarding Shares and Indexes 57 W. Sales and Marketing Materials; Prospectus Disclosure 59 X. Procedure by Which Shares Will Reach Investors; Disclosure Documents 62 III. Relief Requested Related to the Establishment and Operation of the Funds as ETFs and Purchases and Sales of their Shares in Excess of the Limits Imposed by Section 12(d)(1) of the Act 65 A. Summary of the Application Relating to the Establishment and Operation of the Funds as ETFs 65 B. Summary of the Application with Respect to Section 12(d)(1) of the Act 67 C. Benefits of the Proposal 68 1. General 68 2. Intra-Day Trading 68 D. Market-Basket Products 69 E. Shares as a Market-Basket Alternative 70 F. Maintaining a Competitive Position in the International Financial Community 70 G. Introducing Additional Competition into the U.S. ETF Market 70 H. Market Vectors ETF Trust and its Funds Do Not Raise Concerns 71 1. Structure and Operation of Market Vectors ETF Trust and its Funds Compared to Prior ETFs 71 2. Investor Uses and Benefits of Products 73 3. Potential Conflicts of Interest Similar to Those Involved in Prior Approvals 74 - 3 - TABLE OF CONTENTS (continued) Page 4. The Commission Should Grant the Exemptive Relief Requested in this Application 76 IV. Request for Order 76 A. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 76 B. Exemption from the Provisions of Section 22(d) and Rule 22c-1 78 C. Exemption from the Provisions of Section 22(e) of the Act 82 D. Exemption from the Provisions of Section 24(d) of the Act 85 1. Need for Relief 85 2. Section 4(3) and Rule 174 86 3. The Product Description 88 E. Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) 89 F. Request for 12(d)(1) Relief: Exemption from the Provisions of Sections 12(d)(1)(A), 12(d)(1)(B) and 17(a) of the Act 93 1. General 93 2. The Investing Funds 93 3. Proposed Transactions are Similar to those which have Received Section 12(d)(1) Relief 94 4. Fees and Expenses 95 5. Proposed Conditions and Disclosure 95 6. Legal Analysis 97 V. Precedent and Comparability of Relief Sought to Prior Relief Granted By the Commission 111 VI. Express Conditions to this Application VII. Names and Addresses VIII. Authorization and Signatures - 4 - I.Introduction. A.
